Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 1 of 19 Page ID #:671




    1 BROWNE GEORGE ROSS
      O’BRIEN ANNAGUEY & ELLIS LLP
    2 Peter W. Ross (SBN 109741)
        pross@bgrfirm.com
    3 Tyler J. King (SBN 262547)                                     02/02/2021
        tking@bgrfirm.com
    4 2121 Avenue of the Stars, Suite 2800
      Los Angeles, California 90067
    5 Telephone: (310) 274-7100
      Facsimile: (310) 275-5697
    6
      CALL & JENSEN
    7 Scott P. Shaw (SBN 223592)
       sshaw@calljensen.com
    8 610  Newport Center Drive, Suite 700
      Newport Beach, California 92660
    9 Telephone: (949) 717-3000
      Facsimile: (949) 717-3100
   10
      Attorneys for
   11 Aliign Activation Wear, LLC
   12
                             UNITED STATES DISTRICT COURT
   13
                    CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
   14
   15
      Aliign Activation Wear, LLC, a              Case No. 2:20-cv-03339-SVW-JEM
   16 California limited liability company,     THIRD AMENDED
   17                                           COMPLAINT FOR:
                   Plaintiff,
   18
                                                 (1) FEDERAL TRADEMARK
   19       v.                                        INFRINGEMENT;
                                                  (2) FALSE DESIGNATION OF
   20 lululemon usa inc., a Nevada                    ORIGIN [15 U.S.C. § 1125(a)];
   21 corporation; lululemon athletica canada    (3) COMMON LAW UNFAIR
      inc., a Canadian corporation; and DOES          COMPETITION;
   22 1-10,                                      (4) STATUTORY UNFAIR
                                                      COMPETITION [Cal. Bus. &
   23                                                 Prof. Code §§ 17200 et seq.];
                   Defendants.                   (5) DECLARATORY RELIEF
   24
   25                                            DEMAND FOR JURY TRIAL
   26                                            Trial Date:        May 11, 2021
   27
   28
        1725722.1                                            Case No. 2:20-cv-03339-SVW-JEM
                              [PROPOSED]-51-
                                        THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 2 of 19 Page ID #:672




    1                                      INTRODUCTION
    2               1.   This dispute arises from the willful infringement by defendants
    3 lululemon usa inc. and lululemon athletica canada inc. (collectively, “lululemon”) of
    4 the ALIIGN® trademark belonging to plaintiff Aliign Activation Wear, LLC
    5 (“Plaintiff”).
    6               2.   Plaintiff is an event, lifestyle, and apparel company based in Los
    7 Angeles, California. Since 2011, Plaintiff has marketed its services and products,
    8 including a line of active wear, under the trademark ALIIGN®. As used by
    9 Plaintiff, the ALIIGN® mark has come to signify high-quality, cutting-edge
   10 designs, marketed with a socially-responsible and eco-friendly story.
   11               3.   Plaintiff’s ALIIGN® brand has proven success. Prominent
   12 nationwide retailer Urban Outfitters selected ALIIGN® to be one of the featured
   13 brands to launch Urban Outfitters’ new active wear retail concept “Without Walls”.
   14 The ALIIGN® brand has also enjoyed powerful branding-related partnerships with
   15 companies such as Toyota Motor Corporation’s subsidiary Scion.
   16               4.   On August 26, 2014, Plaintiff filed a U.S. Trademark Application for
   17 the word mark ALIIGN and, on March 7, 2017, obtained U.S. Trademark
   18 Registration No. 5156547 (the ‘547 Registration) for use of that mark in connection
   19 with the sale of among other things active wear.
   20               5.   On February 8, 2016, lululemon filed a U.S. Trademark Application,
   21 Serial No. 86900254 (the ‘254 Application) for use of the word mark ALIGN in
   22 connection with the sale of among other things active wear. On June 13, 2017, the
   23 USPTO issued an Office Action refusing registration because of the likelihood of
   24 confusion with Plaintiff’s registered mark ALIIGN. Despite repeated requests by
   25 lululemon for the USPTO to reconsider its decision, the USPTO maintained its
   26 refusal.
   27               6.   Heedless of that refusal, lululemon filed two additional U.S.
   28 Trademark Applications – Serial No. 87708968 (the ‘968 Application) for the word
        1725722.1
                                                   -2-            Case No. 2:20-cv-03339-SVW-JEM
                                   [PROPOSED]-52-
                                             THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 3 of 19 Page ID #:673




    1 mark ALIGN PANT and Serial No. 87708976 (the ‘976 Application) for the word
    2 mark ALIGN CROP. The USPTO rejected both applications, due in part to a
    3 likelihood of confusion with Plaintiff’s registered mark ALIIGN. Thereafter,
    4 lululemon sought to convince the USPTO to reconsider its refusal. The USPTO
    5 was unpersuaded and maintained its decision not to register the ‘968 and ‘976
    6 marks.
    7               7.    Despite the USPTO’s continuing rejections of lululemon’s
    8 applications – on the ground that the proposed trademarks were confusingly similar
    9 to Plaintiff’s registered ALIIGN mark – and despite demand from Plaintiff that
   10 lululemon cease and desist, lululemon has continued to utilize in commerce the
   11 marks ALIGN, ALIGN PANT, and ALIGN CROP for the sale of among other
   12 things active wear. lululemon is thus willfully infringing on Plaintiff’s intellectual
   13 property.
   14                                           The Parties
   15               8.    Plaintiff Aliign Activation Wear, LLC is a California limited liability
   16 company with its principal place of business at 2715 Abbot Kinney, #3, Venice,
   17 California 90291.
   18               9.    Upon information and belief, defendant lululemon usa inc. is a
   19 Nevada corporation with its principal place of business at 1818 Cornwall Avenue,
   20 Vancouver, British Columbia V6J1C7, Canada.
   21               10.   Upon information and belief, defendant lululemon athletica canada
   22 inc. is a Canadian corporation with its principal place of business at 1818 Cornwall
   23 Avenue, Vancouver, British Columbia V6J1C7, Canada.
   24               11.   Plaintiff is unaware of the true names of defendant Does 1 through 10,
   25 inclusive, and therefore sues them by such fictitious names. Plaintiff is informed
   26 and believes and thereon alleges that, at relevant times, each of the Doe defendants
   27 is or was a director, officer, managing agent, or shareholder of lululemon usa inc. or
   28 lululemon athletica canada inc. Further, in the course of these roles, each of the Doe
        1725722.1
                                                    -3-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-53-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 4 of 19 Page ID #:674




    1 defendants was aware of and specifically authorized, directed, participated in, or
    2 carried out the infringing acts of lululemon usa inc. and lululemon athletica canada
    3 inc. as alleged herein, or negligently failed to prevent or eliminate those infringing
    4 acts, despite knowing that his or her failure to do so could injure Plaintiff. These
    5 actions and inactions by the Doe defendants were such that an ordinary prudent
    6 person, knowing what the Doe defendants knew at the time, would not have acted
    7 similarly under the circumstances. Consequently, the Doe defendants are personally
    8 liable for their wrongful actions and inactions under agency law. When the true
    9 names of the Doe defendants are learned, Plaintiff will seek leave of Court to amend
   10 this complaint to assert those names.
   11                                 PERSONAL JURISDICTION
   12               12.   Upon information and belief, defendants do business on a regular
   13 basis in California and within this judicial district, including but not limited to
   14 business conducted by means of several brick-and-mortar lululemon retail stores in
   15 Los Angeles county, California.
   16               13.   Upon information and belief, defendants do business on a regular
   17 basis in California and within this judicial district, including but not limited to
   18 business conducted by means of a website, https://shop.lululemon.com, upon which
   19 defendants offer and sell products including apparel and accessories. On this
   20 website, defendants have been selling the “Align Crop”, the “Align Pant II”, and the
   21 “Align Pant Full Length”, all of which have been listed under the heading “The
   22 Align Collection”. On information and belief, defendants also sell ALIGN-branded
   23 goods on the worldwide e-commerce website Amazon.com.
   24               14.   This matter arises out of defendants’ contacts with the state of
   25 California.
   26               15.   Upon information and belief, defendants purposefully directed their
   27 wrongdoing at Plaintiff in California, knowing that most of the harm would be
   28 suffered by Plaintiff in California.
        1725722.1
                                                    -4-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-54-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 5 of 19 Page ID #:675




    1                     SUBJECT MATTER JURISDICTION AND VENUE
    2               16.   This action arises in part under the laws of the United States—
    3 including but not limited to its trademark laws, 15 U.S.C. § 1114 et seq. This Court
    4 has jurisdiction pursuant to 15 U.S.C. § 1121, 28 U.S.C. § 1331, and 28 U.S.C.
    5 § 1338(a). The Court has jurisdiction over the unfair competition claims herein
    6 under the provisions of 28 U.S.C. § 1338(b) in that said claims are joined with a
    7 substantial and related claim under the trademark laws of the United States.
    8 Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the
    9 state law claims, all of which arise out of and have a nexus to the facts giving rise to
   10 the federal claims and therefore form a part of the same case or controversy under
   11 Article III of the United States Constitution.
   12               17.   Furthermore, Plaintiff is a limited liability company organized under
   13 the laws of the State of California with its principal place of business in California.
   14 On information and belief, defendant lululemon usa inc. is a Nevada corporation
   15 with its principal place of business in Vancouver, Canada, and defendant lululemon
   16 athletica canada inc. is a Canadian corporation with its principal place of business in
   17 Vancouver, Canada. The matter in controversy exceeds, exclusive of interest and
   18 costs, the sum of seventy-five-thousand U.S. dollars. In light of the foregoing, the
   19 Court has jurisdiction over this action under 28 U.S.C. § 1332.
   20               18.   Venue is proper in this district under 28 U.S.C. §§ 1391(a)–(d), among
   21 other bases. Defendants have committed unlawful acts in this judicial district, and
   22 defendants have done and are doing business in this judicial district. In the
   23 alternative, if defendants are not residents of the United States, defendants may be
   24 properly sued in any judicial district, in accordance with 28 U.S.C. § 1391(c)(3).
   25                            FACTS COMMON TO ALL CLAIMS
   26                              Plaintiff’s Business and Trademarks
   27               19.   The ALIIGN® mark (the subject of the ’547 Registration) is owned
   28 by Plaintiff and is a valid, protectable trademark in connection with the goods and
        1725722.1
                                                    -5-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-55-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 6 of 19 Page ID #:676




    1 services that Plaintiff offers under that trademark.
    2               20.      Plaintiff first used the mark in commerce in February 2011. The mark
    3 is fanciful and strong. When using the ALIIGN® mark in commerce, Plaintiff has
    4 displayed the mark adjacent to the letter R enclosed within a circle.
    5               21.      Plaintiff expended considerable sums of money, as well as the time
    6 and effort of employees and agents of Plaintiff, to develop Plaintiff’s ALIIGN®
    7 brand and Plaintiff’s ALIIGN®-branded products. Such development involved
    8 designing, manufacturing, and testing attractive, functional, and high-quality
    9 products, as well as launching a strategic marketing campaign to promote sales and
   10 boost brand-name recognition.
   11               22.      As a result of Plaintiff’s investment of time and resources, the
   12 ALIIGN® brand has made an impact in the fashion industry, and Plaintiff has
   13 successfully used the ALIIGN® mark to increase sales of Plaintiff’s goods and
   14 services.
   15                     Plaintiff’s Successful Registration of the ALIIGN Word Mark
   16               23.      On August 26, 2014, Plaintiff filed U.S. Trademark Application Serial
   17 No. 86377157 (the ‘157 Application) in the USPTO for the word mark ALIIGN,
   18 covering goods in International Class (“IC”) 28 (namely, "Yoga mats"), IC 25
   19 (namely, "Athletic apparel, namely, shirts, pants, jackets, hats and caps, athletic
   20 uniforms") and IC 18 (namely, "Athletic bags").
   21               24.      The USPTO initially rejected the ‘157 Application due to a likelihood
   22 of confusion with the mark ALIGN FOOTWEAR, U.S., Trademark Registration
   23 4449252 (the ‘252 Registration) owned by Christopher Buck. On June 8, 2016,
   24 however, the USPTO cancelled the ‘252 Registration, due to the owner’s decision to
   25 voluntarily surrender the registration.
   26               25.      Meanwhile, prior to the surrender and cancellation of the ‘252
   27 Registration, Plaintiff had responded to the USPTO’s Office Actions with further
   28 information. As a result, on February 2, 2016, the USPTO approved the ‘157
        1725722.1
                                                       -6-            Case No. 2:20-cv-03339-SVW-JEM
                                       [PROPOSED]-56-
                                                 THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 7 of 19 Page ID #:677




    1 Application for nationwide publication, so that any interested person could oppose
    2 the application. Specifically, the Notice of Publication, issued on February 24,
    3 2016, provides:
    4                     “The mark of the application identified appears to be
    5                     entitled to registration. The mark will, in accordance with
    6                     Section 12(a) of the Trademark Act of 1946, as amended,
    7                     be published in the Official Gazette on the date indicated
    8                     above for the purpose of opposition by any person who
    9                     believes he will be damaged by the registration of the
   10                     mark. If no opposition is filed within the time specified by
   11                     Section 13(a) of the Statute or by rules 2.101 or 2.102 of
   12                     the Trademark Rules, the Commissioner of Patents and
   13                     Trademarks may issue a notice of allowance pursuant to
   14                     section 13(b) of the Statute.”
   15               26.    No member of the public opposed registration, and on March 7, 2017,
   16 the USPTO approved registration of Plaintiff’s ALIIGN mark (the ’547
   17 Registration.)
   18                       The USPTO Refuses to Register Defendants’ Marks
   19               27.    Within days after the USPTO approved Plaintiff’s ‘157 Application
   20 for publication, defendants filed their ‘254 Application for the word mark ALIGN.
   21 Defendants’ application remained pending while Plaintiff’s ‘157 Application was
   22 published. Defendants did not oppose the ‘157 Application, and as noted above, on
   23 March 7, 2017, Plaintiff’s mark was registered.
   24               28.    Three months later, on June 13, 2017, the USPTO issued an Office
   25 Action in which it rejected defendants’ ’254 Application because of a likelihood of
   26 confusion with Plaintiff’s registered mark ALIIGN. The Office Action stated in
   27 part: “Applicant’s mark is ALIGN. The mark in the cited registration is ALIIGN.
   28 The marks are similar in sound, appearance and meaning, the only difference being
        1725722.1
                                                     -7-            Case No. 2:20-cv-03339-SVW-JEM
                                     [PROPOSED]-57-
                                               THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 8 of 19 Page ID #:678




    1 applicant’s deletion of the second ‘I’ from the registered mark. Even with this
    2 deletion the marks remain phonetic equivalents and thus sound similar.”
    3               29.   Even though defendants had actual notice of Plaintiff’s ’547
    4 Registration as of the date of the Office Action noted above (June 13, 2017), and
    5 even though defendants knew as of that date that the USPTO believed that
    6 defendants’ mark ALIGN was likely to cause confusion with Plaintiff’s registered
    7 mark ALIIGN, defendants nonetheless filed two new applications for “ALIGN”
    8 trademarks. Both were filed on December 5, 2017. The first, the ‘968 Application,
    9 was for the word mark ALIGN PANT, and the second, the ‘976 Application, was
   10 for the word mark ALIGN CROP. Each application was refused by the USPTO,
   11 due to likelihood of confusion with Plaintiff’s registered mark ALIIGN. Defendants
   12 appealed. The USPTO refused to change its decision.
   13               30.   On December 22, 2017, the USPTO issued a Final Office Action, in
   14 which the USPTO confirmed rejection of defendants’ original ‘254 Application for
   15 the word mark ALIGN, due once again to a likelihood of confusion with Plaintiff’s
   16 registered mark ALIIGN. Defendants sought reconsideration. On July 9, 2018, the
   17 USPTO denied reconsideration. The denial stated in part: “The following refusal
   18 made final in the Office action dated December 22, 2017 is maintained and
   19 continues to be final: Refusal under Section 2(d) based on likelihood of confusion
   20 with Registration No. 5156547.”
   21 / / /
   22 / / /
   23 / / /
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28
        1725722.1
                                                    -8-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-58-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 9 of 19 Page ID #:679




    1                                  FIRST CAUSE OF ACTION
    2                 (Against All Defendants for Federal Trademark Infringement
    3                                Under 15 U.S.C. §§ 1114 et seq.)
    4               31.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
    5 inclusive, as though fully set forth herein.
    6               32.   The mark ALIIGN® (the “Infringed Mark”) is a valid, protectable
    7 trademark and the subject of a valid U.S. trademark registration owned by
    8 Plaintiff—namely, the ’547 Registration.
    9               33.   Defendants have used and continue to use in commerce the marks
   10 ALIGN, ALIGN PANT, and ALIGN CROP, and other marks similar thereto or
   11 derivative thereof (collectively, the “Infringing Marks”).
   12               34.   Defendants are not now, and never have been, authorized by Plaintiff
   13 to use the Infringed Mark or the Infringing Marks in connection with the marketing
   14 or sale of defendants’ goods.
   15               35.   On information and belief, defendants’ use of the Infringing Marks
   16 has caused or is likely to cause consumer confusion or mistake or deceive the public
   17 as to the origin, sponsorship, or approval of Plaintiff’s and/or defendants’ goods,
   18 services, and commercial activities.
   19               36.   Plaintiff is informed and believes and thereon alleges that, as a
   20 proximate result of defendants’ use of the Infringing Marks, defendants have made
   21 substantial sales and profits in amounts to be established according to proof.
   22               37.   Plaintiff is informed and believes, and thereon alleges that, as a
   23 proximate result of defendants’ use of the Infringing Marks, Plaintiff has been
   24 damaged and deprived of substantial sales, profits, and royalties that Plaintiff
   25 otherwise would have earned, in amounts to be established according to proof.
   26               38.   Plaintiff is informed and believes, and thereon alleges that, unless
   27 restrained by the Court, defendants will continue to infringe on Plaintiff’s ALIIGN
   28 trademark, thus engendering a multiplicity of judicial proceedings, and pecuniary
        1725722.1
                                                    -9-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-59-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 10 of 19 Page ID #:680




    1 compensation will not afford Plaintiff adequate relief for the damage to its
    2 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
    3 believes, and thereon alleges that, in the absence of injunctive relief, customers are
    4 likely to continue being mistaken or deceived as to the true source, origin,
    5 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
    6               39.     Plaintiff is informed and believes, and thereon alleges that,
    7 defendants’ acts were committed, and continue to be committed, with actual notice
    8 of Plaintiff’s exclusive rights and with an intent to cause confusion among
    9 consumers and harm to Plaintiff’s reputation and goodwill. Pursuant to 15 U.S.C. §
   10 1117, Plaintiff is, therefore, entitled to recover three times its actual damages or
   11 three times defendants’ profits, whichever is greater, together with Plaintiff’s
   12 attorneys’ fees.
   13               40.     Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to an order requiring
   14 destruction of all infringing products, packaging, and marketing materials in
   15 defendants’ possession.
   16                                  SECOND CAUSE OF ACTION
   17                      (Against All Defendants for False Designation of Origin)
   18                41.    Plaintiff incorporates all the allegations in the foregoing paragraphs,
   19 inclusive, as though fully set forth herein.
   20               42.     Plaintiff was the first entity to use the ALIIGN® trademark in
   21 association with active wear in interstate commerce, and that use predates any such
   22 use of the Infringing Marks by defendants. Plaintiff therefore has ownership of and
   23 a protectable interest in the Infringed Mark. Further, Plaintiff’s ALIIGN trademark
   24 is fanciful and distinctive and has become associated in the minds of a significant
   25 number of consumers with Plaintiff and its products and services.
   26               43.     Defendants have used the Infringing Marks in interstate commerce in
   27 connection with the sale of their goods and services.
   28               44.     On information and belief, defendants’ use of the Infringing Marks
        1725722.1
                                                     -10-            Case No. 2:20-cv-03339-SVW-JEM
                                      [PROPOSED]-60-
                                                THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 11 of 19 Page ID #:681




    1 has caused or is likely to cause confusion or mistake or deceive the public as to
    2 defendants’ affiliation with Plaintiff, or as to the origin, sponsorship, or approval of
    3 Plaintiff’s and/or defendants’ goods, services, and commercial activities.
    4               45.   Plaintiff is informed and believes and thereon alleges that, as a
    5 proximate result of defendants’ use of the Infringing Marks, defendants have made
    6 substantial sales and profits in amounts to be established according to proof.
    7               46.   Plaintiff is informed and believes, and thereon alleges that, as a
    8 proximate result of defendants’ use of the Infringing Marks, Plaintiff has been
    9 damaged and deprived of substantial sales, profits, and royalties that Plaintiff
   10 otherwise would have earned, in amounts to be established according to proof.
   11               47.   Plaintiff is informed and believes, and thereon alleges that, unless
   12 restrained by the Court, defendants will continue to falsely designate the origin of
   13 their goods, thus engendering a multiplicity of judicial proceedings, and pecuniary
   14 compensation will not afford Plaintiff adequate relief for the damage to its
   15 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
   16 believes, and thereon alleges that, in the absence of injunctive relief, customers are
   17 likely to continue being mistaken or deceived as to the true source, origin,
   18 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
   19               48.   Plaintiff is informed and believes, and thereon alleges that,
   20 defendants’ acts were committed, and continue to be committed, with actual notice
   21 of Plaintiff’s exclusive rights and with an intent to cause confusion among
   22 consumers and harm to Plaintiff’s reputation and goodwill. Pursuant to 15 U.S.C. §
   23 1117, Plaintiff is, therefore, entitled to recover three times its actual damages or
   24 three times defendants’ profits, whichever is greater, together with Plaintiff’s
   25 attorneys’ fees.
   26               49.   Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to an order requiring
   27 destruction of all falsely designated products, packaging, and marketing materials in
   28 defendants’ possession.
        1725722.1
                                                   -11-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-61-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 12 of 19 Page ID #:682




    1                                 THIRD CAUSE OF ACTION
    2                 (Against All Defendants for Common Law Unfair Competition)
    3               50.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
    4 inclusive, as though fully set forth herein.
    5               51.   Plaintiff was the first person to use the ALIIGN® trademark in
    6 association with active wear in interstate commerce, and that use predates any such
    7 use of the Infringing Marks by defendants. Plaintiff therefore has ownership of and
    8 a protectable interest in the Infringed Mark. Further, Plaintiff’s ALIIGN trademark
    9 is fanciful and distinctive and has become associated in the minds of a significant
   10 number of consumers with Plaintiff and its products and services.
   11               52.   Plaintiff has invested substantial time, skill and money in developing
   12 its ALIIGN trademark.
   13               53.   Defendants are marketing similar products, under the similar
   14 Infringing Marks. In so doing, defendants have appropriated and are using
   15 Plaintiff’s property at little to no cost. In short, defendants are “passing off” their
   16 goods as those of Defendant.
   17               54.   Defendants’ appropriation was without Plaintiff’s authorization or
   18 consent.
   19               55.   Plaintiff and defendants are business competitors.
   20               56.   By reason of the similarity between Plaintiff’s products and
   21 defendants’ products, the public is likely to identify defendants’ products as those of
   22 Plaintiff, or visa-versa, or conclude that Plaintiff has some connection with the
   23 production of defendants’ products.
   24               57.   Defendants’ conduct, as alleged herein, is unfair and unlawful.
   25               58.   Plaintiff is informed and believes and thereon alleges that, as a
   26 proximate result of defendants’ wrongful conduct as described above, defendants
   27 have made substantial sales and profits in amounts to be established according to
   28 proof.
        1725722.1
                                                   -12-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-62-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 13 of 19 Page ID #:683




    1               59.   Plaintiff is informed and believes, and thereon alleges that, as a
    2 proximate result of defendants’ wrongful conduct as described above, Plaintiff has
    3 been damaged and deprived of substantial sales, profits, and royalties that Plaintiff
    4 otherwise would have earned, in amounts to be established according to proof.
    5               60.   Plaintiff is informed and believes, and thereon alleges that, unless
    6 restrained by the Court, defendants will continue to engage in the wrongful conduct
    7 described above, thus engendering a multiplicity of judicial proceedings, and
    8 pecuniary compensation will not afford Plaintiff adequate relief for the damage to its
    9 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
   10 believes, and thereon alleges that, in the absence of injunctive relief, customers are
   11 likely to continue being mistaken or deceived as to the true source, origin,
   12 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
   13               61.   Plaintiff is informed and believes, and thereon alleges that, defendants
   14 committed the foregoing acts with the intention of harming Plaintiff, with
   15 oppression, fraud, and/or malice, and in conscious disregard of Plaintiff’s rights.
   16 Plaintiff is, therefore, entitled to an award of exemplary or punitive damages,
   17 according to proof.
   18                                FOURTH CAUSE OF ACTION
   19          (Against All Defendants for Statutory Unfair Competition – Business &
   20                                Professions Code § 17200 et seq.)
   21               62.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
   22 inclusive, as though fully set forth herein.
   23               63.   Defendants’ conduct as alleged herein constitutes unlawful, unfair,
   24 and fraudulent business practices prohibited by sections 17200 et seq. and 17500 et
   25 seq. of the California Business & Professions Code.
   26               64.   Defendants’ conduct is unlawful for the reasons set forth herein,
   27 including but not limited to defendants’ violations of federal trademark law, false
   28 designation of origin, and common law unfair competition.
        1725722.1
                                                   -13-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-63-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 14 of 19 Page ID #:684




    1               65.   Defendants’ conduct is unfair for the reasons set forth herein.
    2 Defendants’ actions in blatantly misappropriating a smaller company’s intellectual
    3 property – and continuing to do so even after being formally told that Infringing
    4 Marks were confusingly similar to Plaintiff’s Infringed Mark – violate the policy
    5 and spirit of the antitrust laws, and significantly threaten or harm competition.
    6               66.   Defendants’ conduct is fraudulent for the reasons set forth herein.
    7 These reasons include but are not limited to the fact that defendants continue to
    8 advertise and sell their products in interstate commerce using the Infringing Marks,
    9 including on their website at shop.lululemon.com where they have an entire section
   10 called the “Align Shop” that does nothing but sell products using the Infringing
   11 Marks. By advertising and selling their products using the Infringing Marks,
   12 defendants are falsely representing their products to consumers and the general
   13 public as having an association with Plaintiff, the rightful owner of the Infringed
   14 Mark. Defendants knew these representations were false – indeed they were
   15 specifically informed by the USPTO that the Infringing Marks were confusingly
   16 similar to Plaintiff’s Infringed Mark – but have continued to make these false
   17 representations to this day, demonstrating an intent to defraud. Consumers are
   18 justifiably relying upon the representations made by defendants, and that reliance
   19 has caused significant damage to Plaintiff.
   20               67.   Plaintiff is informed and believes and thereon alleges that as a direct
   21 and proximate result of defendants’ wrongful conduct as described above,
   22 defendants have gained property and revenues properly belonging to Plaintiff, which
   23 therefore seeks restitution of these amounts.
   24               68.   Plaintiff is informed and believes, and thereon alleges that, unless
   25 restrained by the Court, defendants will continue to engage in the unfair competition
   26 described above, thus engendering a multiplicity of judicial proceedings, and
   27 pecuniary compensation will not afford Plaintiff adequate relief for the damage to its
   28 intellectual property rights, reputation, and sales. Further, Plaintiff is informed and
        1725722.1
                                                   -14-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-64-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 15 of 19 Page ID #:685




    1 believes, and thereon alleges that, in the absence of injunctive relief, customers are
    2 likely to continue being mistaken or deceived as to the true source, origin,
    3 sponsorship, and affiliation of both Plaintiff’s and defendants’ goods.
    4                                  FIFTH CAUSE OF ACTION
    5                         (Against All Defendants for Declaratory Relief)
    6               69.   Plaintiff incorporates all the allegations in the foregoing paragraphs,
    7 inclusive, as though fully set forth herein.
    8               70.   Plaintiff is informed and believes and thereon alleges that an actual
    9 controversy has arisen and now exists between the parties regarding their respective
   10 rights to use the marks ALIIGN, ALIGN, ALIGN PANT, and ALIGN CROP on
   11 active wear in interstate commerce. Plaintiff contends, on the one hand, that it has
   12 the exclusive right to use the ALIIGN mark, and defendants’ marks – ALIGN,
   13 ALIGN PANT, and ALIGN CROP – are confusingly similar and infringe on
   14 Plaintiff’s rights. On information and belief, defendants contend, either that
   15 Plaintiff has no rights in the ALIIGN mark or that defendants’ use of their own
   16 marks is not infringing.
   17               71.   This controversy is definite and concrete, touching upon the legal
   18 relations between Plaintiff and defendants, who are business competitors with
   19 adverse legal interests. The declaratory relief sought herein would grant specific
   20 relief through a decree of conclusive character.
   21               72.   Accordingly, Plaintiff seeks the following declarations from this
   22 Court:
   23                     x    That Plaintiff’s registration of the ALIIGN mark is valid and
                               enforceable;
   24
                          x    That the word mark ALIGN (the subject of the ’254 Application)
   25                          infringes on Plaintiff’s word mark ALIIGN® (the subject of the
                               ’547 Registration);
   26
                          x    That the word mark ALIGN PANT (subject of the ’968
   27                          Application) infringes on Plaintiff’s word mark ALIIGN® (the
                               subject of the ’547 Registration); and
   28
        1725722.1
                                                   -15-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-65-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 16 of 19 Page ID #:686




    1                     x     That the word mark ALIGN CROP (subject of the ’976
                                Application) infringes on Plaintiff’s word mark ALIIGN® (the
    2                           subject of the ’547 Registration).
    3                                      PRAYER FOR RELIEF
    4               WHEREFORE, Plaintiff prays for judgment in its favor and against
    5 defendants, and each of them, as follows:
    6               1.    For injunctive relief:
    7                           a. Enjoining defendants, their agents, employees,
    8                               representatives, partners, joint venturers and/or anyone acting
    9                               on behalf of, or in concert with defendants, or any of them,
   10                               preliminarily and permanently, from directly or indirectly
   11                               using Plaintiff’s ALIIGN mark, or any confusingly similar
   12                               mark, or any other mark, word, or name similar to Plaintiff’s
   13                               mark that is likely to cause confusion, to cause mistake, or to
   14                               deceive, including but not limited to the Infringing Marks;
   15                               and
   16                           b. Compelling defendants to destroy or deliver to Plaintiff for
   17                               destruction any and all labels, signs, prints, packages,
   18                               wrappers, receptacles, and advertisements in the possession or
   19                               under the control of defendants bearing the marks ALIIGN or
   20                               ALIGN or any similar mark, and any and all plates, molds,
   21                               matrices and other means of making the same.
   22               2.    For monetary relief:
   23                           a. Compensatory damages in an amount to be proven at trial, in
   24                               excess of $20 million, including but not limited to damages
   25                               and/or a reasonable royalty compensating Plaintiff for (a) all
   26                               unauthorized uses of the Infringing Marks by defendants; (b)
   27                               the injury caused by defendants to Plaintiff’s reputation; (c)
   28                               the injury caused by defendants to Plaintiff’s goodwill; (d) the
        1725722.1
                                                     -16-            Case No. 2:20-cv-03339-SVW-JEM
                                      [PROPOSED]-66-
                                                THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 17 of 19 Page ID #:687




    1                              lost profits that Plaintiff would have earned but for
    2                              defendants’ infringement; (e) the expense of preventing
    3                              customers from being deceived; (f) the cost of future
    4                              advertising reasonably required to correct any public
    5                              confusion caused by the infringement; (g) any other damages
    6                              that defendants have caused to Plaintiff in connection with
    7                              any of the facts alleged in this Complaint;
    8                          b. An accounting and disgorgement of all gains, profits,
    9                              property, and advantages directly or indirectly attributable to
   10                              defendants’ wrongful conduct as alleged herein;
   11                          c. Statutory damages (under 15 U.S.C. § 1117(c)-(d)) according
   12                              to proof;
   13                          d. Restitution;
   14                          e. Treble damages;
   15                          f. Reimbursement of all costs, attorney’s fees and expenses
   16                              incurred in bringing this action; and
   17                          g. Pre-judgment and post-judgment interest at the maximum rate
   18                              allowable by law.
   19               3.   For declaratory relief:
   20                          a. That Plaintiff’s registration of the ALIIGN mark is valid and
   21                              enforceable;
   22                          b. That the word mark ALIGN (the subject of the ’254
   23                              Application) infringes on Plaintiff’s word mark ALIIGN®
   24                              (the subject of the ’547 Registration);
   25                          c. That the word mark ALIGN PANT (the subject of the ’968
   26                              Application) infringes on Plaintiff’s word mark ALIIGN®
   27                              (the subject of the ’547 Registration); and
   28                          d. That the word mark ALIGN CROP (the subject of the ’976
        1725722.1
                                                   -17-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-67-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 18 of 19 Page ID #:688




    1                             Application) infringes on Plaintiff’s word mark ALIIGN®
    2                             (the subject of the ’547 Registration).
    3               4.   For any such other and further relief, including but not limited to
    4 equitable relief, as the Court shall deem just and proper.
    5
    6 DATED: January 4, 2021                     BROWNE GEORGE ROSS LLP
    7                                               Peter W. Ross
                                                    Tyler J. King
    8
    9
   10                                            By:
   11                                                       Peter W. Ross
                                                 Attorneys for Plaintiff Aliign Activation Wear,
   12                                            LLC
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1725722.1
                                                   -18-            Case No. 2:20-cv-03339-SVW-JEM
                                    [PROPOSED]-68-
                                              THIRD AMENDED COMPLAINT
Case 2:20-cv-03339-SVW-JEM Document 48 Filed 02/02/21 Page 19 of 19 Page ID #:689




    1                                      DEMAND FOR JURY
    2               Aliign Activation Wear, LLC hereby demands a trial by jury with respect to all
    3 issues so triable.
    4
    5 DATED: January 4, 2021                     BROWNE GEORGE ROSS LLP
    6                                               Peter W. Ross
                                                    Tyler J. King
    7
    8
    9                                            By:
   10                                                      Peter W. Ross
                                                 Attorneys for Plaintiff Aliign Activation Wear,
   11                                            LLC
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1725722.1
                                                    -19-            Case No. 2:20-cv-03339-SVW-JEM
                                     [PROPOSED]-69-
                                               THIRD AMENDED COMPLAINT
